ASSET SALE AGREEMENT

 

DATE

 

THIS AGREEMENT is made on 7th March 2013 between;

 

PARTIES

 

Novagen Solar Inc. of 9120 Diamond Blvd, Suite 2227, Reno NV 89521 USA

(Purchaser)

And;

Misal Technologies Pty Ltd. Of 47 Wonga Road, North Ringwood, Victoria 3134
Australia (Vendor)

 

RECITALS

 

A The Vendor owns and uses the Assets in its Business,     B The Vender has
agreed to -sell and the Purchaser has agreed to purchase the Assets subject to
the terms and conditions of this agreement.

 

AGREEMENT

 

THE PARTIES AGREE THAT:

 

1 INTERPRETATION.           1.1 Definitions             In this agreement,
unless the subject or the context otherwise requires:             (a) 'ASSETS'
means the assets as described in item 3 of the schedule;             (b)
‘COMPLETION DATE' means the date specified In item 4 of the schedule or such
other date as agreed .in writing between the Vendor and the Purchaser;          
  (c) 'PURCHASER’ means the person so described in Item 2 Of the schedule; .    
        (d) 'PURCHASE PRICE’ means the price as specified in item 5 of the
schedule;             (e)    'VENDOR’ means the parson so described in item 2 of
the schedule.           1.2 Construction             In this agreement, unless
the subject or the content otherwise reguires:             (a) words importing
the singular include the plural end vice versa;             (b) words importing
one gender include the other gender;             (c) a reference to any party or
other person includes that person's successors and permitted assigns;          
  (d) a reference to a statute, ordinance or ether legislation includes any
amendment, replacement or re-enactment for the time being in force and includes
all regulations, by-laws and statutory instruments made thereunder;        

 

 

 

    (e) a reference to this or any other document includes a reference to that
document as amended, supplemented novated or replaced from time to time;        
    (f) a reference to a recital, clause or schedule is a reference to a
recital, clause or schedule of this agreement;             (g) a reference to
writing includes all means of reproducing words in a tangible and permanently
visible form;             (h) a reference to a person includes a natural person,
corporation, partnership, trust, estate, joint venture, sole partnership,
government or governmental subdivision or agency, association, cooperative and
any other legal or commercial entity or undertaking;             (i) the
headings in this agreement do not affect its interpretation; and             (j)
the recitals and the schedule form part of this agreement.         2 CONDITION
PRECEDENT           2.1 The Purchaser will have no obligation to complete unless
and until each of the conditions set out in item 7 of the schedule are satisfied
(or waived In writing by the Purchaser).           2.2 If any of the conditions
contained In Clause 2.1, are not satisfied or waived in writing by the Purchaser
within seven days before the Completion Date, the Purchaser may terminate this
agreement by giving written notice to the Vendor at least two days before the
Completion Date, if the Purchaser fails to give such notice of termination, the
conditions contained in Clause 2.1 are waived.         3 SALE AND PURCHASE      
    3.1 The Vendor agrees to sell and the Purchaser agrees to buy from the
Vendor all the Vendor’s right, title and interest in the Assets for the Purchase
Price.         4 PURCHASE PRICE           4.1 The Purchase Price is payable on
the Completion Date           4.2 Any money payable in accordance with this
agreement will be made or tendered in Australian currency either in cash or by a
draft or cheque drawn by a bank as defined by the Banking Act 1959.         5
OBLIGATIONS OF VENDOR           5.1 Until the Completion Date the Vendor will
inform and keep the Purchaser informed of any matter which materially affects
the Business and will consult the Purchaser before taking any action in respect
of soon matter.           5.2 The Vendor agrees that until the Completion Date
it will not, except where such action or activity is in the ordinary course of
business:        

-2-

 

 

    (a) enter into any abnormal or unusual transections relating to or adversely
affecting any or all of the Assets;             (b) incur any liabilities in
relation to any or all of the Assets;             (c) grant or agree to grant
any encumbrance ever any or all of the Assets.         6 PROPERTY AND POSSESSION
          6.1 Possession of the Assets will be given to the Purchaser on the
Completion Date.           6.2 Property in the Assets will pass to the Purchaser
upon payment in full of the Purchase Price.           6.3 Until the Completion
Date all Assets are at the risk of the Vendor.         7 ACTION AT COMPLETION  
        7.1 The Vendor will on the Completion Date:             (a) deliver such
of the Assets as are capable of delivery to the Purchaser or to such location as
directed in writing by the Purchaser;             (b) deliver to the Purchaser
all instruments of transfer, assignments, conveyances and any other documents
executed by the Vendor which are reasonably required by the Purchaser to
transfer, assign or convey each of the Assets to the Purchaser; and            
(c) do all such other acts and things and execute all such other documents,
(which will be in a form reasonably acceptable to the Purchaser) as may be
necessary or desirable to be done or executed in order to transfer, assign or
convey the Assets to the Purchaser.         8 VENDOR’S WARRANTIES           8.1
The Vendor warrants that the Assets:             (a) are the Vendor's sole and
absolute property and are not subject to any encumbrance;             (b) will
be in substantially the same state and condition (fair wear add tear excepted)
at the Completion Date as at the date of this agreement.         9 GST          
9.1 GST definitions             For the purpose of this Clause 9:            
(a) 'GST' means GST within the meaning of the GST Act;             (b) ‘GST Act’
means the A New Tax System (Goods and Services Tax) Act 1999 (as amended);      
      (c) expressions set out in italics in this clause bear the same meaning as
these expressions in the GST Act.           9.2 Amounts otherwise payable do not
Include GST             To the extent that a party makes a taxable supply in
connection with this agreement, except where express provision is made to the
contrary, and subject

-3-

 

 

    to this Clause 9, the consideration payable by a party under this agreement
represents the value of the taxable supply for which payment is made.          
9.3 Liability to pay GST             Subject to Clause 9.5, if a party makes a
taxable supply in connection with this agreement for a consideration which under
Clause 9.3 represents its value, then the party liable to pay for the taxable
supply must also pay, at the same time and in the same manner as the value is
otherwise payable, the amount of any GST payable in respect of the taxable
supply.           9.4 Tax Invoice.             A party's right to payment under
Clause 9,4 Is subject to a valid tax being delivered to the party liable to pay
for the taxable supply;           9.5 Vendor to provide information for sales
fast credits             The Vendor must make available to the Purchaser such
information that allows the Purchaser to calculate any special credits In
respect of sales tax paid on stack, to which the Purchaser is entitled.        
  9.6 GST warranties             If, in connection with this agreement, rights
or benefits under or in connection with any other agreement are conferred on the
Purchaser, or if obligations owed under any other agreement are assumed by the
Purchaser, including assumption or conferral by way of assignment or novation,
the Vendor warrants that, if any GST is liable to be paid in connection with any
taxable supply made by the Purchaser under that other agreement (including that
other agreement as assigned or novated), the Purchaser is or will be entitled to
recover from the party required to pay for the taxable supply, an amount so that
after meeting any liability to pay GST, the Purchaser retains the same amount as
if GST was not payable in connection with the taxable supply.           9.7
Indemnity             The Vendor agrees to: keep the Purchaser indemnified
against all loss, liability or expense suffered by the Purchaser arising
directly or indirectly from a breach of Clause 9.6.         10 MISCELLANEOUS    
      10.1 Further acts             Each party agrees to do all things that may
be necessary or desirable to give full effect to every part of this agreement if
asked in writing by another party to do so.           10.2 Assignment          
  Neither the rights nor the obligations of any party under this agreement may
be assigned, transferred, subcontracted or otherwise disposed of, in whole or in
part, without the prior written consent of the other parties.

-4-

 

 

  10.3 Waiver             No waiver by any party of any default in the strict
and literal performance of or compliance with any provision; condition or
requirement of this agreement is to be deemed to be a waiver of strict and
literal performance of and compliance with any other provision, condition or
requirement in this agreement, nor to be a waiver of or in any manner release
any party from strict and literal performance of and compliance with any
provision, condition or requirement in the future, nor will any delay or
omission of any party to exercise any right in any manner impair the exercise of
any such right accruing to such party thereafter.           10.4 Notice        
    Any notice, demand or other communication to be given or required to be made
pursuant to this agreement is to be in writing and is to be given by post,
facsimile or hand to a party at the party's address as set out in item 2 of the
schedule or at such other address or facsimile number as is notified by one
party to the other.           10.5 Costs             Each party is responsible
for its own costs In relation to the preparation and execution of this
agreement.           10.6 Stamp duty             The Purchaser must bear and is
responsible for all stamp duty on or in respect of:             (a) this
agreement;             (b) the sale, purchase or assignment of any property or
interest under this agreement; and             (c) any instrument or transaction
contemplated by this agreement.           10.7 Provisions severable            
If any provision of this agreement is invalid, illegal or unenforceable in any
respect the validity, legality and enforceability of the remaining provisions
will not be affected and such invalid, illegal or unenforceable provision is to
be severed from this agreement.           10.8 Governing Law             This
agreement is governed by and construed in accordance with the laws of the State
specified in item 6 of the schedule and the parties irrevocably submit to the
jurisdiction of the courts of that State.           10.9 Entire agreement      
      This agreement sets out the entire agreement and understanding between the
parties with respect to the subject matter of this agreement and supersedes ail
prior agreements, understandings and representation        

-5-

 

EXECUTED by the parties.

 

 

EXECUTED by

Misal Technologies Pty ltd

ABN 28 006 314 629

by authority of its directors;

 

/s/ Manfred Mayboehm   Manfred Mayboehm Signature of Director/Secretary* of
Vendor   Name of Director of Vendor       M-D     Office held   Office held

 

EXECUTED by

Novagen Sofar Inc

 

/s/ Micheal Nugent     Signature of Director/Secretary* of Purchaser   Signature
of Director of Purchaser       CEO     Office Held   Office Held       Micheal
Nugent     Name of Director/Secretary* of Purchaser   Name of Director of
Purchaser      

 

-6-

 

SCHEDULE

 

ITEM 1           Date of Agreement:   7th day of March 2013       ITEM 2        
  Parties Vendor: Misal Technologies. Pty ltd     ABN 28 006 314 629     47
Wonga Road, North Ringwood. Vic 3134    

Facsimile 03 9876 8333 (the ‘Vendor’)

 

        Purchaser:

Novagen Solar Inc.

 

    0120 Double Diamond Bh/d, Suite 2227     Reno, NV 8PS21, United States of
America     (the ‘Purchaser’)       ITEM 3           Assets   Missal aircraft
computerised hydraulic test station and associated intellectual property (the
“asset”)       ITEM 4           Completion Date   on or before 29th March 2013  
    ITEM 5           Purchase Price   $2,000,000 (two million dollars) plus a
royalty of 2.5% of the net profit resulting from the sale and service use of the
asset for a period of 15 years       ITEM 6           Time and Governing Law  
The State of Victoria, Australia       ITEM 7           Conditions precedent  

This agreement Is subject to and conditional upon the Purchasers due diligence
being satisfactory In all respects to the Purchaser within twenty-one days of
the agreement date.

 

 

 

-7-

 



